DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This is the fourth Office action on the merits of the claims.  
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.  
Status of the Claims
In the Reply filed 04 March 2022, Applicant canceled claims 3 and 11-20, and added seven new claims (claims 21-27).  Claims 9 and 10 were cancelled previously by Applicant.  Claims 1, 2, 4-8, and 21-27 are pending and under consideration.  
Status of the Rejections
The rejection of the claims under 35 U.S.C. 112(b) as being indefinite is maintained.  This rejection has been expanded to apply to new claims 21-27.  Applicant’s arguments against this rejection are considered in paragraphs 9-12.  
Claim Rejections - 35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 2, 4-8, and 21-27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventors regard as the invention.
Regarding claims 1 and 21, the following phrase, when used in relation to proteins, polymers or other macromolecules, lacks clarity: “molecular weight.”  That phrase is not defined in the specification of the present application.  There are three different relevant measures of molecular weight: peak average molecular weight (Mp), number average molecular weight (Mn), and weight average molecular weight (Mw).  Each measure is calculated in a different manner.  Applicant’s claims do not specify which measure to use and in a typical sample, Mp, Mn, and Mw have different values.  Teva Pharm. USA, Inc. v. Sandoz, Inc., 789 F.3d 1335, 1338 (Fed. Cir. 2015).  “[T]he term ‘average molecular weight’ does not have a plain meaning to one of skill in the art.”  Id., 1345.  Consequently, the scope of claims 1 and 21, even when read in light of the specification and the prosecution history, cannot be ascertained to a reasonable degree of certainty by persons having ordinary skill in the art.  This deficiency renders claims 1, 21, and all claims depending thereon indefinite.  The examiner notes that a copy of Teva v. Sandoz accompanied the previous Office action (15 December 2021).  
Response to Applicant’s Arguments
The following remarks are provided in response to the two arguments raised by Applicant on pages 5-7 of the Reply filed 04 March 2022:
First, Applicant’s argument based on an earlier Federal Circuit decision — i.e., Teva v. Sandoz, 723 F.3d 1363 (Fed. Cir. 2013) — is not persuasive because the Federal Circuit decision applied above, which issued later (2015), is considered controlling authority.
Second, Applicant’s attorney states: “Specifically, for one skilled in the art, the simplest yet most robust method of determining and reporting the molecular weight of a protein is via Mp.  Thus, Mp would be considered by one skilled the art as the ideal molecular weight definition for the instantly recited keratin protein.”  Reply, p. 7.  The foregoing statement by Applicant’s attorney MPEP § 2145(I) (“The arguments of counsel cannot take the place of evidence in the record.”), citing In re Schulze, 346 F.2d 600, 602 (CCPA 1965).  The examiner notes that the specification is utterly silent regarding the various methods used to determine molecular weight averages.  Furthermore, the publication submitted by Applicant (Agilent Technologies, 2015) is merely an overview of those various methods (e.g., Mn, Mw, Mz, Mp) and does not support the statement by Applicant’s attorney that peak molecular weight (Mp) is the ideal molecular weight definition for the claimed keratin protein, especially considering the Agilent publication is silent regarding keratin.  Additionally, it is worth noting that page 3 of the Agilent publication indicates that SEC (size exclusion chromatography) is the only chromatography technique that allows Mp to be calculated.  This is problematic for Applicant’s position because the specification contains no disclosure concerning SEC (or other chromatography technique).  
The rejection under 35 U.S.C. 112(b) is maintained.  
Conclusion
Claims 1, 2, 4-8, and 21-27 are rejected.  
No claim is allowed.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (10:00 am – 6:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 
/P.A./
17 March 2022


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611